Judgment reversed on the law and new trial granted. Memorandum: The trial court should not have permitted the prosecutor to cross-examine defendant about prior uncharged bad acts. In his pretrial motion, defendant, who had no prior convictions, requested a hearing "[pjursuant to People v Sandoval, 34 NY2d 371 * * * to determine the exact nature and extent of the cross-examination of the Defendant by the District Attorney.” We find that the motion was sufficient to comply with CPL 240.43. The prosecutor failed, however, to advise defendant before trial that he would be questioned on uncharged acts if he testified and no pretrial inquiry or determination was made by the court (see, CPL 240.43; Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11A, 1992 Supp Pamph, CPL 240.43, at 201; see also, People v Williams, 56 NY2d 236, 238-239; People v Sandoval, supra). Because the court’s failure to conduct a proper pretrial inquiry may have affected defendant’s decision to testify at trial, the error cannot be deemed harmless (see, People v Williams, supra, at 240-241).
*1004Because we reverse defendant’s conviction, we do not reach his other contention.
All concur, except Callahan, J. P., who dissents and votes to affirm in the following Memorandum.